WALTER, Justice.
Go International, Inc. recovered a summary judgment against Jack Franklin on a note for $5,733.96 plus interest and attorney’s fees. Franklin has appealed and asserts in one general point that the court erred in rendering the judgment because there existed a genuine issue of fact.
Appellant contends there was a novation of the contract or a modification of the contract. In his two affidavits opposing the motion for summary judgment, the appellant states that the matters contained in his affidavits are “true and correct statements according to my best knowledge and belief.” Affidavits made on information and belief have been condemned in Nagelson v. Fair Park National Bank, Tex.Civ.App., 351 S.W.2d 925 (writ ref. n. r. e.) and in the cases cited therein.
We hold that the summary judgment proof shows that there is no genuine issue *187as to any material fact and the appellee is entitled to a judgment as a matter of law.
The judgment is affirmed.